DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/2020 have been fully considered but they are not moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.  Applicant has amended claims 25 and 38 to require a top surface of the remaining pattern to be substantially coplanar with a top surface of the device isolation layer which necessitates the use of newly cited Moon as detailed below; see also citation of pertinent art below for additional examples of capping and remaining patterns wherein the top surface of the remaining pattern is coplanar with the surface of the device isolation/substrate.  Applicant has amended claim 42 with a different feature than claims 25 and 28 to instead claim wherein the first contact partially penetrates the bit lines with necessitates the use of newly cited Yu or Kim `558 (since both Yu and Kim `558 teach the amended limitation but different motivations for doing so) as detailed below in combination with Shin as Applicant’s amendments to claim 42 have not necessitated removing the reliance on Shin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `823”, in view of U.S. Patent Application Publication Number 2011/0169066 A1 to Moon et al., “Moon”.
Regarding claim 25, Kim `823 discloses a semiconductor memory device (e.g. Fig. 2A,2B), comprising: 
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate, the word line structures intersecting the active regions to divide the active regions into first dopant regions and second dopant regions (regions 112 forming source S and drain D regions, ¶ [0042]);
bit lines (130a, 132a, 134a, ¶ [0050]) intersecting (e.g. Fig. 1) the word line structures, the bit lines being connected (through 124) to the first dopant regions (S); and
data storage parts (210, ¶ [0055]) connected (through 150) to the second dopant regions (D), wherein
each of the word line structures includes a word line (108, ¶ [0038]), a capping pattern and/or a remaining pattern (110 can be reasonably considered a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in each of the trenches, and


    PNG
    media_image1.png
    767
    573
    media_image1.png
    Greyscale

	Kim `823 fails to clearly teach wherein each word line structure includes both capping and remaining patterns.
	Moon teaches (e.g. Fig. 3,12G,13D, ¶ [0081]-[0086]) wherein each word line structure include both a capping layer (20b, ¶ [0061]) and a remaining pattern (20c).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 with both the capping and remaining materials as taught by Moon in order to desirably reduce the electrical field at the surface of the substrate (Moon ¶ [0059],[0061]) e.g. field crowding effects (Moon ¶ [0006],[0008]).

Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein the remaining pattern (Moon pattern 20c) extends along a top surface of the word line (Moon line 16, ¶ [0054]) (e.g. similar to Applicant’s remaining pattern 132 extends along the entire top surface of word line 121(WL) in FIG. 10A).

Regarding claim 27, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 further teaches a buffer pattern (114, ¶ [0044]) between the substrate (100) and the bit lines (130a,132a,134a), wherein the top surface of the remaining pattern (Kim `823 layer 110, when combined with Moon) is in contact (as pictured in Kim `823) with a bottom surface of the buffer pattern (114).

Regarding claim 28, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 27, and Kim `823 further teaches first contacts (124, ¶ [0049]) connecting the bit lines (130a,132a,134a) to the first dopant regions (S, e.g. Fig. 2B), wherein the first contacts (124) penetrate the buffer pattern (114) so as to be connected to the remaining pattern (Kim `823 layer 110 when combined with Moon).

Regarding claim 29, although Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 28, and Kim `823 and Moon individually fail to anticipate the limitation of wherein each of the bottom surfaces of the first contacts is higher than a top surface of the capping pattern.
	However, Kim `823 teaches wherein the bottom surfaces of the contacts (124) is slightly slower than the top surface of the remaining/capping pattern (110) and Moon teaches wherein the top surface of the capping pattern (20b) is lower than the top surface of the remaining pattern (20c).

    PNG
    media_image2.png
    667
    344
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    797
    562
    media_image3.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 in view of Moon with each of the bottom surfaces of the first contacts higher than a top surface of the capping pattern as suggested by Kim `823 and Moon since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the depth of the remaining pattern of Moon determines the degree of electrical field effects at the surface of the substrate making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 28, and Kim `823 in view of Moon further yields wherein each of bottom surfaces of the first contacts (Kim `823 contacts 124) is lower than the top surface of the remaining pattern (when combined with Moon since the top surface of the remaining pattern 20c of Moon is coplanar with the substrate).

Regarding claim 31, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 27, and Kim `823 further teaches an interlayer insulating layer (140, ¶ [0052]) covering side surfaces of the bit lines (130a,132a,134a), wherein the interlayer insulating layer penetrates (e.g. Fig. 2A, see annotated figure below) the buffer pattern (134) so as to be connected to the device isolation layer (102).

    PNG
    media_image4.png
    600
    641
    media_image4.png
    Greyscale


Regarding claim 32, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 27, and Kim `823 further teaches wherein the buffer pattern comprises a first buffer pattern (e.g. 114) and a second buffer pattern (e.g. 120), the first buffer pattern and the second buffer pattern are 

Regarding claim 33, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein the remaining pattern (Kim `823 Fig. 2B layer 110 when modified by Moon) comprises a stepwise structure including a side surface and a bottom surface (see e.g. annotated figure below).

    PNG
    media_image5.png
    858
    592
    media_image5.png
    Greyscale


Regarding claim 34, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 33, and Kim `823 in view of Moon further yields a first contact (e.g. Kim `823 contact 124) 

Regarding claim 35, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 further teaches wherein a width of the remaining pattern (when modified by Moon) decreases from the top surface of the remaining pattern to a bottom surface of the remaining pattern (see annotated figure below).

    PNG
    media_image6.png
    871
    650
    media_image6.png
    Greyscale


Regarding claim 36, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein a side surface of the remaining pattern aligns with a side surface of the capping pattern (see e.g. annotate figure of Moon below).

    PNG
    media_image7.png
    807
    562
    media_image7.png
    Greyscale

Regarding claim 37, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein a bottom surface of the remaining pattern (Kim `823 layer 110 when modified by Moon) is higher than bottom surfaces of the first dopant regions (S and D regions 112, see e.g. annotated figure below).


    PNG
    media_image8.png
    481
    829
    media_image8.png
    Greyscale


Kim `823 teaches a semiconductor memory device (e.g. Fig. 2A,2B), comprising:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102); 
a word line structure (106 and 108 and 110, ¶ [0040]-[0041]) filling a trench (as pictured) formed in an upper portion of the substrate, the word line structure intersecting (e.g. Fig. 1) the active regions to divide the active regions into a first dopant region and a second dopant region (regions 112 forming source S and drain D regions respectively ¶ [0042]);
a bit line (130a,132a,134a, ¶ [0050]) intersecting (e.g. Fig. 1) the word line structure, the bit line being connected (through 124) to the first dopant region (S);
a buffer pattern (e.g. 114, ¶ [0044]) between the substrate (100) and the bit lines (130a,132a,134a); and 
a first contact (124, ¶ [0049]) connecting the bit line to the first dopant region,
wherein the word line structure includes a word line (108, ¶ [0038]) and a capping pattern or remaining pattern (pattern 110 may be reasonably interpreted as either a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in the trench, and
the first contacts (124) penetrate the buffer pattern (114) so as to be connected to the remaining pattern (110),
wherein a top surface of the capping/remaining pattern (110) is substantially coplanar with a top surface of the device isolation layer (102, see Examiner-annotated figure with claim 25 above).
Kim `823 fails to clearly teach wherein the word line structures include both a capping pattern and a remaining pattern.
	Moon teaches (e.g. Fig. 3,12G,13D, ¶ [0081]-[0086]) wherein each word line structure include both a capping layer (20b, ¶ [0061]) and a remaining pattern (20c).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 with both the capping and remaining materials as taught by Moon in order to desirably reduce the electrical field at the surface of the substrate (Moon ¶ [0059],[0061]) e.g. field crowding effects (Moon ¶ [0006],[0008]).

Regarding claim 39, although Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 38, and Kim `823 and Moon individually fail to anticipate the limitation of wherein the bottom surface of the contact is higher than a top surface of the capping pattern.
	However, Kim `823 teaches wherein the bottom surfaces of the contacts (124) is slightly slower than the top surface of the remaining/capping pattern (110) and Moon teaches wherein the top surface of the capping pattern (20b) is lower than the top surface of the remaining pattern (20c).

    PNG
    media_image2.png
    667
    344
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    797
    562
    media_image3.png
    Greyscale


Kim `823 in view of Moon with each of the bottom surfaces of the first contacts is higher than a top surface of the capping pattern as suggested by Kim `823 and Moon since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the depth of the remaining pattern of Moon determines the degree of electrical field effects at the surface of the substrate making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 40, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 38, and Kim `823 further teaches wherein the remaining pattern (110 when modified by Moon) comprises a stepwise structure including a side surface and a bottom surface, the bottom surface of the stepwise structure contacts a bottom surface of the first contact (see Examiner-annotated figure with claim 33 above).

Regarding claim 41, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 38, and Kim `823 in view of Moon further yields wherein the remaining pattern (Moon 20c) extends along a top surface of the word line (Moon 16, ¶ [0054]) (e.g. similar to Applicant’s remaining pattern 132 extends along the entire top surface of word line 121(WL) in FIG. 10A).

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `832”, in view of U.S. Patent Application Publication Number 2010/0330775 A1 to Shin et al., “Shin”, further in view of U.S. Patent Application Publication Number 2009/0020808 A1 to Yu, “Yu”. 
Regarding claim 42, Kim `823 discloses a semiconductor memory device (e.g. Fig. 2A,2B), comprising:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036])) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate, the word line structures intersecting (e.g. Fig. 1) the active regions to divide the active regions into first dopant regions and second dopant regions (regions 112 forming source S and drain D regions respectively ¶ [0042]);
bit lines (130a, 132a, 134a, ¶ [0050]) intersecting the word line structures, the bit lines being connected to the first dopant regions (2);
a first contact (124, ¶ [0049]) connecting the bit lines (130a, 132a, 124a) to the first dopant region (S); and
data storage parts (210, ¶ [0055]) connected to the second dopant regions (D),
wherein each of the word line structures includes a word line (108, ¶ [0038])) and a capping pattern or a remaining pattern (pattern 110 may be reasonably interpreted as either a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in each of the trenches, and
the remaining pattern (110) comprises a stepwise structure (as pictured) connected to a bottom portion of the first contact (124).
	Kim `823 fails to clearly teach wherein the word line structure includes both a capping pattern and a remaining pattern.
Shin teaches (e.g. FIG. 3D) wherein a word line structure includes a capping pattern (31, ¶ [0030]) and a remaining pattern (32A, ¶ [0031]) sequentially stacked in each of the trenches.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `832 with the capping and remaining patterns as taught by Shin in order to desirably protect the buried word line gate from being degraded during subsequent heating processes and the like such as oxidation processes (Shin ¶ [0007],[0008]) and/or desirably seal the buried word line gate (Shin ¶ [0030]-[0033]).
Kim `823 fails to clearly teach wherein the first contact partially penetrates the bit lines.
Yu teaches (e.g. FIG. 6A,6B) wherein an upper portion of a first contact (456, ¶ [0134]) partially penetrates bit lines (466 and 476).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `832 in view of Shin with the upper protruding bit line contact structure of Yu in order to desirably surround the bit line contact by the metal of the bit lines thereby increasing contact area and decreasing contact resistance (Yu ¶ [0134]).

Regarding claim 43, Kim `823 in view of Shin and Yu yields the semiconductor memory device as claimed in claim 42, and Shin further teaches wherein the remaining pattern (32A) extends along a top surface of the word line (30A) (although not directly contacting the surface, similar to Applicant’s remaining pattern 132 which is not shown to directly contact word lined 121).

Regarding claim 44, Kim `823 in view of Shin and Yu yields the semiconductor memory device as claimed in claim 42, and Kim in view of Shin and Yu further teaches wherein a bottom surface of the first contact is higher than a top surface of the capping pattern (see Examiner-annotated figure with claim 33 above).

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `832”, in view of U.S. Patent Application Publication Number 2010/0330775 A1 to Shin et al., “Shin”, further in view of U.S. Patent Application Publication Number 2013/0320558 A1 to Kim et al., “Kim `558”.
Regarding claim 42, Kim `823 discloses a semiconductor memory device (e.g. Fig. 2A,2B), comprising:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate, the word line structures intersecting (e.g. Fig. 1) the active regions to divide the active regions into first dopant regions and second dopant regions (regions 112 forming source S and drain D regions respectively ¶ [0042]);
bit lines (130a, 132a, 134a, ¶ [0050]) intersecting the word line structures, the bit lines being connected to the first dopant regions (2);
a first contact (124, ¶ [0049]) connecting the bit lines (130a, 132a, 124a) to the first dopant region (S); and
data storage parts (210, ¶ [0055]) connected to the second dopant regions (D),
wherein each of the word line structures includes a word line (108, ¶ [0038])) and a capping pattern or a remaining pattern (pattern 110 may be reasonably interpreted as either a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in each of the trenches, and
the remaining pattern (110) comprises a stepwise structure (as pictured) connected to a bottom portion of the first contact (124).
	Kim `823 fails to clearly teach wherein the word line structure includes both a capping pattern and a remaining pattern.
Shin teaches (e.g. FIG. 3D) wherein a word line structure includes a capping pattern (31, ¶ [0030]) and a remaining pattern (32A, ¶ [0031]) sequentially stacked in each of the trenches.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `832 with the capping and remaining patterns as taught by Shin in order to desirably protect the buried word line gate from being degraded during subsequent heating processes and the like such as oxidation processes (Shin ¶ [0007],[0008]) and/or desirably seal the buried word line gate (Shin ¶ [0030]-[0033]).
Kim `823 fails to clearly teach wherein the first contact partially penetrates the bit lines.
	Kim `558 teaches wherein a first contact (116, ¶ [0037]) partially penetrates bit lines (bit line stack 120, 122, 124, ¶ [0039]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 in view of Shin with the contact plug upper portion penetrating the bit lines as taught by Kim `558 in order to prevent issues of poor barrier metal coverage (Kim `558 ¶ [0010],[0012],[0050]) and/or prevent damage from bit line misalignment (Kim `558 ¶ [0010],[0012],[0050]) thereby decreasing bit line resistance.

Regarding claim 43, Kim `823 in view of Shin and Kim`558 yields the semiconductor memory device as claimed in claim 42, and Shin further teaches wherein the remaining pattern (32A) extends along a top surface of the word line (30A) (although not directly contacting the surface, similar to Applicant’s remaining pattern 132 which is not shown to directly contact word lined 121).

Regarding claim 44, Kim `823 in view of Shin and Kim`558 yields the semiconductor memory device as claimed in claim 42, and Kim in view of Shin and Kim`558 further teaches wherein a bottom surface of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2014/0264568 A1 to Kim et al.
U.S. Patent Application Publication Number 2016/0315088 A1 to Kang et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891